Citation Nr: 1500521	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for the service-connected lumbosacral strain, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1993 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Following the issuance of the April 2012 supplemental statement of the case, new VA treatment records have been added to the electronic claims file.  In November 2014, the Veteran's representative waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

Documents on the Virtual VA claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in September 2014 and VA treatment records dated from February 2002 to April 2014.  


FINDINGS OF FACT

1.  For the period prior to February 23, 2012, the Veteran's service-connected lumbosacral strain is shown to have been productive of subjective complaints of pain, and some limitation of motion, but not forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Beginning February 23, 2012, resolving all doubt in favor of the Veteran, the Veteran's service-connected lumbosacral strain is shown to have been productive of subjective complaints of pain, and some limitation of motion, but not forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the period prior to February 23, 2012, the criteria for an evaluation in excess of 10 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2.  Beginning February 23, 2012, the criteria for an evaluation of 20 percent, but no more, for the service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in September 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA,  and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in September 2009 and February 2012.  The Board has carefully reviewed the VA examination reports of record and finds that the examinations are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  In this regard, the Board notes that although the February 2012 examiner offered an opinion that the Veteran's complaints of pain and evidence of grimacing on movement at zero degrees was reflective of his symptoms of his nonservice-connected degenerative disc disease of L5-S1 and not his service-connected lumbar strain.  However, as other medical evidence of record makes no such distinction, and in an effort to afford reaonsable doubt in favor of the Veteran, he Board will consider all of the Veteran's lumbar spine symptomatology as being attributable to his service-connected disability when reviewing the claim.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

III.  Analysis

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

The Veteran is currently in receipt of a ten percent rating under Diagnostic Code 5237 for his lumbosacral strain.  He contends that a higher rating is warranted.  

Upon careful review of the evidence, the Board finds that for the period beginning February 23, 2012, the Veteran is entitled a rating of 20 percent, but no higher, for his lumbosacral sprain.  

In a VA examination dated in September 2009, the Veteran complained of aching pain in the lower lumbosacral area at the midline.  He indicated this pain was present 95 percent of the time.  He reported that the pain kept him awake at night.  He reported stiffness in the morning.  He reported that the pain radiated down the legs to the calves, the right side more than the left side.  The Veteran indicated that he took naproxen 500 mg twice a day and Darvocet-N 100 about three times a week for pain with mild relief.  He indicated that he has required bedrest for pain relief in the past 12 months for two days.  He noted that this happened for 24 hours on two separate occasions.  He noted that this bedrest was not physician prescribed.  The Veteran reported flare-ups, with increased lumbar pain to the point of being sharp.  He indicated that the flare-ups continued with treatment for approximately 24 hours.  He indicated that flare-ups returned every month on average.  There were no known precipitating factors.  The Veteran denied urinary or fecal incontinence.  He indicated that he does all activities of daily living without assistance.  He denied any back surgeries.  He denied use of any assistive device for ambulation except for a cane occasionally, a reach extender, an elevated toilet seat, and a rail in the bathtub.  The Veteran has erectile dysfunction.  The Veteran indicated that he worked full-time as a hospital administrator.  He indicated that he was able to perform his job since it did not require any manual labor.  The Veteran indicated he was able to walk approximately 30 yards before he has to stop and rest to relieve the increased back pain.

On examination, the Veteran's gait was normal.  Inspection of the spine appeared essentially normal, although there was slight kyphosis.  The straight leg raise test was positive on the right, but thigh flexion caused more pain that the straight leg raise test.  The straight leg raise test was negative on the left.  Thigh extension was subjectively positive for lumbar pain bilaterally.  Palpation of the spine subjectively caused increased pain in the L5 area.  Forward flextion was to 76 degrees with mild subjective but consistent pain at the end of forward flexion.  Extension was to 16 degrees.  Left and right lateral flexion was to 16 degrees.  Left lateral rotation was to 22 degrees.  Right lateral rotation was to 20 degrees.  After repetitive motion, forward flexion was to 70 degrees; extension was to 16 degrees; left lateral flexion was to 10 degrees; right lateral flexion was to 12 degrees; and left and right lateral rotation was to 10 degrees.  There was objective pain at the end of right lateral flexion and right lateral rotation.  There was subjective pain with all the other movements throughout.  The neurologic examination revealed normal motor and sensory findings.  The examiner was unable to obtain deep tendon reflexes in the lower extremities.  A magnetic resonance imaging (MRI) of the lumbar spine was normal.  The examiner diagnosed the Veteran with a lumbosacral strain.  Concerning DeLuca, the examiner was unable to estimate function with any flare-up without undue speculation.

In a VA treatment record dated in February 2010, the Veteran complained of pain over the lumbosacral spine and left lumbosacral musculature.  He indicated that the pain intensity was 10/10, constant and dull.  He denied shooting pains down his legs.  He denied weakness or loss of sensitivity.  He denied gait issues.  The Veteran reported that every few months he had to "get a shot and some meds for a few days" and his back would improve.  He indicated that his back pain was worse with bending and lifting, and improved with rest.  An MRI was within normal limits.  Tenderness to palpation over the lumbar spine was noted.  There was mild pain with the straight leg raise test on the left over 60 degrees.  The straight leg raise test was negative on the left.  The assessment was chronic low back pain.  The Veteran was given a work excuse.  His activity was not limited, but he was instructed not to apply stress to his lumbar back.  In March 2010, the Veteran complained of more intense and severe "spasms" predominantly in the right paralumbar spine.  There were no radiculopathy symptoms.  The Veteran had full range of motion.  His low back pain intensity was 3/10 and there was moderate tender deep palpation/trigger point at the right paralumbar muscle and ligamentous attachments.  In April 2010, the Veteran was referred to physical therapy for back strengthening exercises and other conservative modalities due to his low back pain.  The Veteran reported radicular symptoms, worse in the right lower extremity.  He rated his pain as 4/10.  He indicated that his pain was constant and worse with sitting or standing too long.  His MRI results showed a disc bulge at L5-S1 causing spinal stenosis.  Upon examination, the Veteran had increased pain with flexion and decreased pain with extension.  He was given an extension hep and a TENS unit.

In a statement dated in August 2011, the Veteran indicated that he was receiving acupuncture treatment and taking hydrocodone pain medicine for his low back pain.  He also indicated that he was given a back brace and a TENS unit for his low back pain.

In a VA examination dated in February 2012, the examiner noted a diagnosis of a lumbosacral strain in 1996.  The Veteran reported that he had to take medication daily for management of his low back pain.   He also indicated that he had to avoid lifting, stooping, or standing for longer than 30 minutes.  The Veteran reported flare-ups; he indicated that on average, he missed parts of three days per month for back rest.  Forward flexion was to 45 degrees with objective evidence of painful motion at 0 degrees.  Extension was to 15 degrees, with objective evidence of painful motion at 0 degrees.  Right lateral flexion was to 20 degrees with objective evidence of painful motion at 0 degrees.  Left lateral flexion was to 10 degrees, with objective evidence of painful motion at 0 degrees.  Right and left lateral rotation were to 20 degrees, with objective evidence of painful motion at 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 45 degrees; extension was to 15 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 10 degrees; and right and left lateral rotation were to 20 degrees.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  

The Veteran had the following functional impairments: less movement than normal; pain on movement; and interference with sitting, standing and/or weight-bearing.  The Veteran did not have localized tenderness or pain to palpation.  The Veteran did not have guarding or muscle spasm.  Muscle strength was 5/5 and the Veteran did not have muscle atrophy.  Deep tendon reflexes were 2+ and sensation to light touch was normal.  The straight leg raise test was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did have intervertebral disc syndrome of the thoracolumbar spine.  He reported at least one week, but less than two weeks of incapacitating episodes over the past 12 months.  The Veteran denied use of any assistive devices as a normal mode of locomotion.  Arthritis was documented by X-ray imaging.  The examiner indicated that the Veteran's low back disability impacted his ability to work because he could not perform heavy lifting, stooping, or extended walking or standing.  The examiner noted that the Veteran wore a TENS unit for management of pain on a daily basis.

In a March 2012 addendum, the February 2012 VA examiner indicated that the Veteran's complaints of pain and grimacing on movement at 0 degrees was reflective of symptoms of degenerative disc disease of L5-S1 documented on X-ray imaging, and not his service-connectred lumbar strain.  The examiner indicated that degenerative disc disease of the lumbar spine was not secondary to the lumbar strain.  Therefore, the Veteran's present pain symptoms were related to a nonservice-connected condition.

In a VA treatment record dated in May 2012, the Veteran reported back and neck pain after a motor vehicle accident.  It was noted that he had a history of chronic low back pain.  There was no tenderness and the Veteran's strength was 5/5.  There was some radiculopathy to the arms.  There were no bowel or bladder problems.  In January 2013, the Veteran indicated that he used hydrocodone as needed for back pain.  The impression was chronic low back pain.  In February 2014, the Veteran reported low back pain, stable at this time.

      Prior to February 23, 2012

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the service-connected lumbosacral strain for the period prior to February 23, 2012.  

The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 10 percent under the criteria of the General Rating Formula.  

The Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Such impairment was simply not documented.  Forward flexion of the thoracolumbar spine on VA examination in September 2009 was to 76 degrees with mild subjective, but consistent, pain at end range of motion.  Additionally, the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent rating properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  Although the September 2009 VA examiner determined that he was unable to estimate function with any flare-up without undue speculation, the Veteran reported increased lumbar pain with flare-ups.  The Veteran reported that the flare-ups continued overall with treatment for about 24 hours, and returned to him approximately every month on average.  Thus, the Veteran's flare-ups are relatively infrequent and fairly short in duration and based on the frequency and duration of such episodes, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 10 percent rating for this period.

With no objective evidence that the Veteran met the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain and tenderness, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbosacral strain because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  In this regard, although the Veteran reported that he had required bedrest for pain relief for two days in the past 12 months, this bedrest was not shown to be physician prescribed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent for the period prior to February 23, 2012, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).  

      Beginning February 23, 2012

The Board finds that for the period beginning February 23, 2012, the criteria for a 20 percent rating have been met.  Specifically, in the February 2012 VA examination, the Veteran's forward flexion was to 45 degrees.  This level of impairment more closely corresponds to the criteria warranting a 20 percent rating. Accordingly, the Board finds that as of February 23, 2012, the evidence is at least in equipoise, and that a 20 percent evaluation is warranted.  To this extent, the claim is granted.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  In reaching these determinations, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37. 

The Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body has been considered and does not provide a basis for a higher rating.  In this regard, the Board notes that although the February 2012 VA examiner found that objective evidence of painful motion began at zero degrees, repetitive range of motion was possible with no additional limitation of range of motion.  Moreover, the February 2012 VA examiner also found that daily activities did not seem to be extensively affected by the lumbosacral strain, and the Veteran's overall range of motion.  Specifically, the examiner found that the major functional impact of the Veteran's back disability was less movement than normal, pain on movement, and interference with sitting standing, and/or weight-bearing. 

Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Therefore, the Veteran's functional loss is not equivalent to forward flexion of the thoracolumbar spine 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Thus, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran experiences as a consequence of his lumbosacral strain.

Furthermore, the February 2012 VA examiner found that the Veteran had at least 1 week, but less than 2 weeks of incapacitating episodes over the past 12 months due to his intervertebral disc syndrome.  As there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As to whether additional compensation for neurological impairment is warranted at any time during either of the appeal periods, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  Here, there is no objective evidence of a neurological abnormality.  The Board observes that at various times, the Veteran has reported pain radiating down his legs due to his back disability.  However, there have not been any objective neurological findings during the appeal period.  In particular, in the September 2009 VA examination, the motor and sensory examination was normal, and in the February 2012 VA examination, the examiner indicated that there were no objective findings of radiculopathy.  Given the minimal nature of his complaints, and absence of objective findings, a separate rating for a neurological abnormality is not warranted at this time.  In addition, the Veteran has consistently denied bowel or bladder impairment in his VA examinations.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 10 percent prior to February 23, 2012, and a rating higher than 20 percent thereafter, for the service-connected lumbosacral strain.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than 10 percent prior to February 23, 2012, and a rating in excess of 20 percent thereafter, for the Veteran's service-connected lumbosacral strain.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected lumbosacral strain.  The Veteran's lumbosacral strain is manifested by pain, limitation of motion, and interference with sitting standing, and/or weight-bearing .  The ratings assigned contemplate these impairments.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms or manifestations that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the period prior to February 23, 2012, an evaluation in excess of 10 percent for the service-connected lumbosacral strain is denied.

Beginning February 23, 2012, an evaluation of 20 percent, and no more, for the service-connected lumbosacral strain is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


